                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                             Magistrate Judge Kathleen M. Tafoya

Civil Action No. 20–cv–00414–KMT


MICHAEL BRENNER, on behalf of himself and all others similarly situated,

       Plaintiff,

v.

UNITED HEALTHCARE SERVICES, INC.,

       Defendant.


                                             ORDER


       Before the court is the parties’ “Stipulation to Arbitrate and Joint Motion to Stay Action

Pending Conclusion of Arbitration.” ([“Motion”], Doc. No. 6.) For the following reasons, the

motion to stay is GRANTED.

       In this case, Plaintiff Michael Brenner asserts claims against his employer, Defendant

United Healthcare Services, Inc., for violations of the Fair Labor Standards Act [“FLSA”], 29

U.S.C. § 201 et seq.. ([“Complaint”], Doc. No. 1 at 1, 5-6.) In the present Motion, the parties

assert that a UnitedHealth Group Employment Arbitration Policy [“Arbitration Policy”], which

was signed by Plaintiff, requires that Plaintiff’s claims be submitted to binding arbitration. (Mot.

1-2; see Mot. Ex. A.) The parties contend that, pursuant to the terms of the Arbitration Policy, as

well as the Federal Arbitration Act [“FAA”], 9 U.S.C. § 1 et seq., this case must be stayed,

“pending an arbitrable resolution” of the dispute. (Mot. 2.)
          The Federal Rules of Civil Procedure do not expressly provide for a stay of

proceedings. Rule 26(c), however, permits a court to “make an order which justice requires to

protect a party . . . from annoyance, embarrassment, oppression, or undue burden or expense.”

Fed. R. Civ. P. 26(c). Further, “[t]he power to stay proceedings is incidental to the power

inherent in every court to control the disposition of the causes on its docket with economy of

time and effort for itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248,

254-55 (1936) (citing Kan. City S. Ry. Co. v. United States, 282 U.S. 760, 763 (1931)).

        In this District, a stay of discovery is generally disfavored. See, e.g., Rocha v. CCF

Admin., No. 09-cv-01432, 2010 WL 291966, at *1 (D. Colo. Jan. 20, 2010); Jackson v. Denver

Water Bd., No. 08-cv-01984, at *1 (D. Colo. Dec. 15, 2008); Chavez v. Young Am. Ins. Co., No.

06-cv-02419, at *2 (D. Colo. Mar. 2, 2007). Nevertheless, the decision whether to stay

discovery rests firmly within the sound discretion of the court. United Steelworkers of Am. v. Or.

Steel Mills, Inc., 322 F.3d 1222, 1227 (10th Cir. 2003) (quoting Landis, 299 U.S. at 254).

        In ruling on a motion to stay discovery, five factors are generally considered: “(1) [the]

plaintiff’s interests in proceeding expeditiously with the civil action and the potential prejudice

to [the] plaintiff of a delay; (2) the burden on the defendants; (3) the convenience to the court; (4)

the interests of persons not parties to the civil litigation; and (5) the public interest.” String

Cheese Incident, LLC v. Stylus Shows, Inc., No. 02-cv-01934, 2006 WL 8949955, at *2 (D. Colo.

Mar. 30, 2006); see United Steelworkers, 322 F.3d at 1227. Further, “a court may decide that in

a particular case it would be wise to stay discovery on the merits until [certain challenges] have

been resolved.” 8A CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND

PROCEDURE § 2040, at 198 (3d ed. 2010).


                                                   2
        In this case, as to the first factor, there is no evidence to suggest that Plaintiff will be

prejudiced by a discovery stay. Indeed, Plaintiff does not oppose the motion to stay. The first

factor, therefore, weighs in favor of the imposition of a stay. See Frasier v. Evans, No. 15-cv-

01759, 2015 WL 6751136, at *2 (D. Colo. Nov. 5, 2015) (finding the first factor to weigh in

favor of a stay, because the plaintiff did not oppose the requested relief); see also Moses H. Cone

Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24-25 (1983) (stating that the FAA

represents a “liberal policy favoring arbitration”).

        As to the second factor, Defendant has set forth a well-supported argument that

arbitration must be compelled in this action, given that Plaintiff voluntarily entered into an

agreement to arbitrate all employment-related disputes arising out of the Arbitration Policy.

(Mot. 1-2; see Mot. Ex. A.) Thus, requiring the parties to submit to full discovery at this time

would subject them to “the very complexities, inconveniences and expenses of litigation that

they determined to avoid.” See Khoja v. DPD Sub, Inc., No. 15-cv-00258-WYD-KMT, 2015

WL 3862536, at *2 (D. Colo. June 22, 2015) (finding the second factor to weigh in favor of stay

pending arbitration, because the defendant presented a “facially compelling” argument that the

plaintiff’s claims were subject to an enforceable arbitration agreement).

        Looking to the remaining String Cheese Incident factors, the third “court convenience”

factor weighs in favor of stay. Indeed, judicial economy and resources would plainly be wasted

if the court allowed discovery to proceed, only to later determine that Plaintiff’s claims must be

submitted to arbitration. The fourth factor bears no weight, as there are no non-parties with

significant, particularized interests in this case. As to the fifth factor, the general public’s

primary interest in this case is an efficient and just resolution. Avoiding wasteful efforts by the


                                                    3
court and the litigants serves that purpose.

        Therefore, having weighed the appropriate factors, the court finds that a stay of discovery

is appropriate in this case.

        Accordingly, it is

        ORDERED that the “Stipulation to Arbitrate and Joint Motion to Stay Action Pending

Conclusion of Arbitration” (Doc. No. 6) is GRANTED. Discovery in this matter is STAYED.

Upon completion of arbitration, the parties shall file a joint status report, to advise how, and if,

they wish to proceed in this Court.

        This 30th day of March, 2020.




                                                  4
